ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
hln February 2007, and again in May 2007, respondent, Howard L. Marcello, was arrested and charged with DWI. Respondent subsequently pleaded no contest to DWI and second-offense DWI. On August 7, 2007, respondent executed a five-year recovery agreement with the Lawyers Assistance Program (“LAP”).
Thereafter, the Office of Disciplinary Counsel (“ODC”) filed formal charges against respondent arising out of his convictions. Prior to a hearing in the matter, respondent and the ODC filed a joint petition for consent discipline in this court, proposing that respondent be suspended from the practice of law for one year and one day, fully deferred, subject to a five-year period of probation to coincide with his LAP agreement. We accepted the petition for consent discipline on October 9, 2009. In re: Marcello, 09-1945 (La.10/9/09), 18 So.3d 1271.
On May 23, 2012, respondent and the ODC filed a “Joint Motion to Extend Probation.” In the joint motion, the parties represent that on November 7, 2011, LAP Director Buddy Stockwell notified the ODC that respondent had suffered a relapse in his recovery from chemical dependency and that he was in violation of his LAP contract. Following his relapse, respondent immediately admitted himself to a ninety-day inpatient treatment program at Bradford Health Services in Warrior, Alabama. After he was released from Bradford, respondent executed a new recovery agreement with LAP on February 23, 2012. By letter dated March | ⅞20, 2012, Mr. Stockwell submitted an updated report to the ODC, noting that respondent had fully complied with the terms of his recovery agreement since his release from Bradford.
Based on these circumstances, the parties urge the court to extend respondent’s probation for up to five years, to coincide *1045with his February 23, 2012 LAP agreement. We agree that the requested extension is appropriate.
DECREE
Considering the Joint Motion to Extend Probation filed by respondent and the ODC, it is ordered that the five-year period of probation imposed against respondent in In re: Marcello, 09-1945 (La.10/9/09), 18 So.3d 1271, be extended for a five-year period which coincides with respondent’s February 23, 2012 contract with the Lawyers Assistance Program.

 Chief Justice Kimball not participating in the opinion.